DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2021 has been entered.  Claims 1-18 are currently pending in the application.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-12, & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Epstein (US 2006/0016196) in view of Ullyot (US 2016/0376021).
Regarding independent claim 1, Epstein discloses an auxiliary power unit (Epstein Fig. 1, “an exemplary supplemental power system installation”) comprising: 
an inlet 102 via which ambient air is received (Para. 0025); 
a flow splitter for splitting the ambient air received via the inlet into engine stream air and load stream air (Epstein Fig. 1 below, see where the ambient air splits into two); 

an engine compressor configured to receive the engine stream air and compress the engine stream air in a gas path of the gas turbine engine (Para. 0023, “The compressor (not shown) may be located near the air intake of the gas turbine engine 100 and raise the pressure of incoming air to produce pressurized air”); 
a combustor in which the compressed engine stream air is mixed with fuel and ignited for generating a stream of combustion gases (Para. 0023, “The high pressure air may then enter the combustion area (not shown), where fuel injectors may inject a stream of fuel, such as jet fuel in the case of an aircraft”); and 
a turbine section for extracting energy from the combustion gases (Para. 0023, “The turbine (not shown) may be used to transmit power to other systems on the aircraft, by driving an output shaft 101”); 
a load compressor 104 (Epstein Fig. 1, Para. 0031) drivingly coupled to the gas turbine engine 100 (via shaft 101) and configured to receive the load stream air and compress the load stream air outside of the gas path of the gas turbine engine and separate from the engine stream air (Epstein Fig. 1 below, the load compressor compresses a separate portion of the ambient air from inlet 102), the load compressor configured to generate compressed load stream air for an environmental control system of an aircraft (Para. 0031, “The load compressor 104 may produce compressed, cooled air 130 that may be used, for example, in on-board air conditioning, component cooling, or other types of conditioning systems that may be on board the aircraft”).

    PNG
    media_image1.png
    582
    884
    media_image1.png
    Greyscale

Epstein fails to disclose a conduit establishing fluid communication between the load compressor and an injection location in the gas path of the gas turbine engine to direct at least some of the compressed load stream air generated by the load compressor into the gas path at the injection location when the compressed load stream air generated by the load compressor is in excess of a demand of the environmental control system, the injection location being upstream of a turbine of the turbine section of the gas turbine engine.
Ullyott teaches an auxiliary power unit 10 (Ullyott Fig. 1 below, Para. 0016, “a compound engine assembly 10 is schematically shown. The compound engine assembly 10 is particularly, although no exclusively, suitable for use as an airborne auxiliary power unit (APU)”) having a load compressor 18 drivingly coupled to a gas turbine 20 (with sections 22, 24), including a conduit 82 (“excess air duct 82” Para. 0044-45) establishing fluid communication between the load compressor 18 and an injection location 24i (Para. 0045,
second stage turbine inlet 24i”) that is upstream of a turbine of the turbine section of the gas turbine (Para. 0044, “The excess air duct 82 may alternately communicate with the inlet 22i of the first stage turbine 22, or with the inlet of a third turbine (not shown) dedicated to recovering excess air energy”).

    PNG
    media_image2.png
    501
    623
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the auxiliary power unit of Epstein to incorporate an excess air conduit being in fluid communication with an injection location upstream of a turbine of the turbine section of the gas turbine engine, as taught by Ullyott, in order to recover the energy of the excess air from the compressed load stream in the gas turbine engine by permitting the excess compressed load stream air to perform work on the turbine of the turbine section (Ullyott Para. 0043, “the excess air duct 82 has a first end communicating with the compressor outlet 18o and an opposed end communicating with the second stage turbine inlet 24i, such as to recover energy from the main flow and the surge excess flow”, in this case, recovering energy from the excess load stream air).
Regarding claim 2, Epstein in view of  Ullyot teaches the auxiliary power unit of claim 1, and Epstein further teaches wherein a spool 101 of the gas turbine engine 100 is operatively coupled for common rotation with the load compressor 104 (Epstein Fig. 1 above).
Regarding claim 3, Epstein in view of Ullyot teaches the auxiliary power unit of claim 1 thus far, but fails to teach wherein the injection location in the gas path is in a turbine section of the gas turbine engine.
Ullyot teaches wherein the injection location in the gas path is in a turbine section of the gas turbine engine (Para. 0044, “The excess air duct 82 may alternately communicate with the inlet 22i of the first stage turbine 22, or with the inlet of a third turbine (not shown) dedicated to recovering excess air energy”).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the auxiliary power unit of Epstein to incorporate an excess air conduit being in fluid communication with an injection location within the turbine section of the gas turbine engine, as taught by Ullyott, in order to recover the energy of the excess air from the compressed load stream in the gas turbine engine by permitting the excess compressed load stream air to perform work on a turbine of the turbine section (Ullyott Para. 0043, “the excess air duct 82 has a first end communicating with the compressor outlet 18o and an opposed end communicating with the second stage turbine inlet 24i, such as to recover energy from the main flow and the surge excess flow”).
Regarding claim 9, Epstein in view of Ullyot teaches the auxiliary power unit of claim 1, but fails to teach a recuperator configured to facilitate heat transfer from exhaust gas from the 
Ullyott teaches a recuperator 28 configured to facilitate heat transfer from exhaust gas 28b from the gas turbine engine 20 to the compressed load stream air generated by the load compressor 18 before injecting the compressed load stream air in the gas path of the gas turbine engine 20 (Para. 0045, “an exhaust heat exchanger 28 is provided to provide heat exchange relationship between the air circulating through the excess air duct 82 and the exhaust air from the outlet 24o of the second stage turbine 24. ... The excess air duct 82 is in fluid communication with the second stage turbine inlet 24i through the first conduit(s) 28a of the heat exchanger 28, and the second conduit(s) 28b of the heat exchanger 28 is/are in fluid communication with the second stage turbine outlet 24o such that the exhaust from the second stage turbine 24 circulates therethrough. ...the exhaust heat exchanger 28 recovers energy from the waste heat in the exhaust and increases the temperature of the excess flow (surge bleed flow) coming into the second stage turbine 24, which improves its capacity to do work in the turbine. This provides a hybrid partially recuperated cycle”).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the auxiliary power unit of Casado in view of Ullyott to incorporate the recuperator configured to facilitate heat transfer from exhaust gas from the gas turbine engine to the compressed load stream air generated by the load compressor before injecting the compressed load stream air in the gas path, as taught by Ullyott, in order to recover waste heat energy from the turbine exhaust gas, increasing the temperature of the compressed load stream air and improving its capacity to do work on the turbine, improving 
Regarding independent claim 10, Epstein discloses a method of operating an auxiliary power unit of an aircraft, the method comprising: 
receiving ambient air via an inlet 102 (Para. 0025); 
splitting the ambient air received via the inlet into engine stream air and load stream air (see Epstein Fig. 1 above); 
compressing, by an engine compressor of a gas turbine engine, the engine stream air in a gas path of the gas turbine engine (Para. 0023, “The compressor (not shown) may be located near the air intake of the gas turbine engine 100 and raise the pressure of incoming air to produce pressurized air”); 
generating, by a combustor of the gas turbine engine, a stream of combustion gases by mixing the compressed engine stream air with fuel and igniting the compressed engine stream air mixed with fuel (Para. 0023, “The high pressure air may then enter the combustion area (not shown), where fuel injectors may inject a stream of fuel, such as jet fuel in the case of an aircraft”); 
extracting, by a turbine section of the gas turbine engine, energy from the combustion gases (Para. 0023, “The turbine (not shown) may be used to transmit power to other systems on the aircraft, by driving an output shaft 101”); 
compressing, by a load compressor 104 drivingly coupled to the gas turbine engine (via shaft 101), the load stream air outside of the gas path of the gas turbine engine and separate from the engine stream air (Epstein Fig. 1 above, the load compressor compresses a separate portion of the ambient air from inlet 102) to generate compressed load stream air for an environmental The load compressor 104 may produce compressed, cooled air 130 that may be used, for example, in on-board air conditioning, component cooling, or other types of conditioning systems that may be on board the aircraft”).
Epstein fails to disclose directing at least some of the compressed load stream air to an injection location in the gas path of the gas turbine engine when the compressed load stream air generated by the load compressor is in excess of a demand of the environmental control system, the injection location being upstream of a turbine of the turbine section of the gas turbine engine.
Ullyott teaches a method of operating an auxiliary power unit 10 (Ullyott Fig. 1 below, Para. 0016, “a compound engine assembly 10 is schematically shown. The compound engine assembly 10 is particularly, although no exclusively, suitable for use as an airborne auxiliary power unit (APU)”) having a load compressor 18 drivingly coupled to a gas turbine 20 (with sections 22, 24), including directing at least some of the compressed load stream air through a conduit 82 (“excess air duct 82” Para. 0044-45) to an injection location 24i (Para. 0045,
“second stage turbine inlet 24i”) that is upstream of a turbine of the turbine section of the gas turbine (Para. 0044, “The excess air duct 82 may alternately communicate with the inlet 22i of the first stage turbine 22, or with the inlet of a third turbine (not shown) dedicated to recovering excess air energy”).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the method of Epstein to utilize an excess air conduit in fluid communication to communicate at least a portion of compressed load stream air to an injection location upstream of a turbine of the turbine section of the gas turbine engine, as taught by Ullyott, in order to recover the energy of the excess air from the compressed load stream in the gas turbine engine by permitting the excess compressed load stream air to perform work on “the excess air duct 82 has a first end communicating with the compressor outlet 18o and an opposed end communicating with the second stage turbine inlet 24i, such as to recover energy from the main flow and the surge excess flow”, in this case, recovering energy from the excess load stream air).
Regarding claim 11, Epstein in view of Ullyot teaches the method of claim 10 thus far, and Epstein further teaches driving the load compressor 104 with a spool 101 of the gas turbine engine 100 operatively coupled to the load compressor (Epstein Fig. 1 above).
Regarding claim 12, Epstein in view of Ullyot teaches the method of claim 10, wherein the injection location in the gas path is in a turbine section of the gas turbine engine.
Ullyot teaches wherein the injection location in the gas path is in a turbine section of the gas turbine engine (Para. 0044, “The excess air duct 82 may alternately communicate with the inlet 22i of the first stage turbine 22, or with the inlet of a third turbine (not shown) dedicated to recovering excess air energy”).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the auxiliary power unit of Epstein to incorporate an excess air conduit being in fluid communication with an injection location within the turbine section of the gas turbine engine, as taught by Ullyott, in order to recover the energy of the excess air from the compressed load stream in the gas turbine engine by permitting the excess compressed load stream air to perform work on a turbine of the turbine section (Ullyott Para. 0043, “the excess air duct 82 has a first end communicating with the compressor outlet 18o and an opposed end communicating with the second stage turbine inlet 24i, such as to recover energy from the main flow and the surge excess flow”).
Regarding claim 18, Epstein in view of Ullyot teaches the method of claim 10 thus far, but fails to teach performing a heat exchange between an exhaust gas of the gas turbine engine and the at least some of the compressed load stream air, prior to directing the at least some of the compressed load stream air to the injection location.
Ullyott teaches performing a heat exchange (using a recuperator 28) between an exhaust gas 28b of the gas turbine engine 20 and the at least some of the compressed load steam air, prior to directing the at least some of the compressed load stream air to the injection location (Para. 0045, “an exhaust heat exchanger 28 is provided to provide heat exchange relationship between the air circulating through the excess air duct 82 and the exhaust air from the outlet 24o of the second stage turbine 24. ... The excess air duct 82 is in fluid communication with the second stage turbine inlet 24i through the first conduit(s) 28a of the heat exchanger 28, and the second conduit(s) 28b of the heat exchanger 28 is/are in fluid communication with the second stage turbine outlet 24o such that the exhaust from the second stage turbine 24 circulates therethrough. ...the exhaust heat exchanger 28 recovers energy from the waste heat in the exhaust and increases the temperature of the excess flow (surge bleed flow) coming into the second stage turbine 24, which improves its capacity to do work in the turbine. This provides a hybrid partially recuperated cycle”).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the method of Casado in view of Ullyott to incorporate the step of performing heat exchange between the exhaust gas of the gas turbine and the compressed load stream air (using a recuperator) before injecting the compressed load stream air into the injection location, as taught by Ullyott, in order to recover waste heat energy from the turbine exhaust gas, increasing the temperature of the compressed load stream air and improving .

Claims 1, 4, 7, 10, 13 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Epstein in view of Traupel (US 2,845,776).
Regarding independent claim 1, Epstein discloses an auxiliary power unit (Epstein Fig. 1, “an exemplary supplemental power system installation”) comprising: 
an inlet 102 via which ambient air is received (Para. 0025); 
a flow splitter for splitting the ambient air received via the inlet into engine stream air and load stream air (Epstein Fig. 1 above, see where the ambient air splits into two); 
a gas turbine engine 100 including: 
an engine compressor configured to receive the engine stream air and compress the engine stream air in a gas path of the gas turbine engine (Para. 0023, “The compressor (not shown) may be located near the air intake of the gas turbine engine 100 and raise the pressure of incoming air to produce pressurized air”); 
a combustor in which the compressed engine stream air is mixed with fuel and ignited for generating a stream of combustion gases (Para. 0023, “The high pressure air may then enter the combustion area (not shown), where fuel injectors may inject a stream of fuel, such as jet fuel in the case of an aircraft”); and 
a turbine section for extracting energy from the combustion gases (Para. 0023, “The turbine (not shown) may be used to transmit power to other systems on the aircraft, by driving an output shaft 101”); 
The load compressor 104 may produce compressed, cooled air 130 that may be used, for example, in on-board air conditioning, component cooling, or other types of conditioning systems that may be on board the aircraft”).
Epstein fails to disclose a conduit establishing fluid communication between the load compressor and an injection location in the gas path of the gas turbine engine to direct at least some of the compressed load stream air generated by the load compressor into the gas path at the injection location when the compressed load stream air generated by the load compressor is in excess of a demand of the environmental control system, the injection location being upstream of a turbine of the turbine section of the gas turbine engine.
Traupel teaches a similar power unit as Epstein, comprising a gas turbine engine with engine compressor 2, combustor 3, and turbine section 4 (Traupel Fig. 1 below, Col. 1, In. 17-22, “The installation has an output compressor (hereinafter for clarity called a "blower") which is driven by a gas turbine plan having its own separate compressor (hereinafter for clarity called the "main compressor") which in turn compresses the turbine working medium, in the example shown, the combustion air supplied to the combustion chamber"), a load compressor 1 (“blower") drivingly coupled to the gas turbine engine, configured to compress a load stream of air 22 that is separate from an engine stream air 9 through the gas turbine gas path, and a conduit 24, 26 establishing fluid communication between the load compressor 1 and an injection “According to this invention, the delivery side of the blower is connected by a regulating pipe to a part of the gas turbine plant containing the plant working medium where the pressure of the working medium is less than that of the air on the discharge side of the blower. Means are provided in the regulating pipe for adjusting flow from the blower to the point in the working medium path where the pressure is less than that of the delivery side of the blower. Air will then flow because of the pressure differential from the blower to the main compressor under all conditions of normal plant operation if the regulating means in the regulating pipe are left open. If there is a sudden drop in the demand for air, the surplus, can be diverted without loss to the gas turbine plant proper and the energy therein contained can be utilized instead of wasted.”'. Col. 2, In. 56-Col. 3, In. 20).

    PNG
    media_image3.png
    644
    548
    media_image3.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the auxiliary power unit of Epstein to incorporate an injection location for excess load stream air that is upstream of the turbine section, as taught by Traupel, in order to deliver the compressed load stream air from the load compressor generated in excess of demand to the working fluid of the gas turbine engine, thereby utilizing the energy within the diverted portion of the compressed load stream air in the gas turbine engine (i.e. by injecting the excess load stream air into the engine compressor, combustor, or some 
Regarding claim 4, Epstein in view of Traupel teaches the auxiliary power unit of claim 1 thus far, but fails to teach wherein the injection location in the gas path is in a compressor section of the gas turbine engine.
Traupel teaches the injection location 25 being in the compressor section of the gas turbine engine (into an intermediate stage of the engine compressor 2; Traupel Fig. 1 above; see also Traupel Fig. 2-4; Col. 1, In. 36-52, “According to this invention, the delivery side of the blower is connected by a regulating pipe to a part of the gas turbine plant containing the plant working medium where the pressure of the working medium is less than that of the air on the discharge side of the blower. Means are provided in the regulating pipe for adjusting flow from the blower to the point in the working medium path where the pressure is less than that of the delivery side of the blower. Air will then flow because of the pressure differential from the blower to the main compressor under all conditions of normal plant operation if the regulating means in the regulating pipe are left open. If there is a sudden drop in the demand for air, the surplus, can be diverted without loss to the gas turbine plant proper and the energy therein contained can be utilized instead of wasted”; Col. 2, In. 56-Col. 3, In. 20).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the auxiliary power unit of Epstein to incorporate an injection location being in the compressor section, as taught by Traupel, in order to deliver the compressed load stream air from the load compressor generated in excess of demand to the working fluid of the gas turbine engine, thereby utilizing the energy within the diverted portion of the compressed load stream air in the gas turbine engine (i.e. by injecting the excess 
Regarding claim 7, Epstein in view of Traupel teaches the auxiliary power unit of claim 1 thus far, but fails to teach wherein the injection location in the gas path is at a lower pressure than a pressure of the compressed load stream air.
Traupel teaches wherein the injection location 25 in the gas path is at a lower pressure than a pressure of the compressed load stream air (Col. 1, In. 36-52, “According to this invention, the delivery side of the blower is connected by a regulating pipe to a part of the gas turbine plant containing the plant working medium where the pressure of the working medium is less than that of the air on the discharge side of the blower. Means are provided in the regulating pipe for adjusting flow from the blower to the point in the working medium path where the pressure is less than that of the delivery side of the blower. Air will then flow because of the pressure differential from the blower to the main compressor under all conditions of normal plant operation if the regulating means in the regulating pipe are left open. If there is a sudden drop in the demand for air, the surplus, can be diverted without loss to the gas turbine plant proper and the energy therein contained can be utilized instead of wasted.”'. Col. 2, In. 56-Col. 3, In. 20).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the auxiliary power unit of Epstein in view of Traupel to include the injection location being at a lower pressure than a pressure of the compressed load stream air, as taught by Traupel, to facilitate the flow of air from the load compressor to the injection location (the higher pressure air from the load compressor would flow into the lower pressure zone of the injection location) during all conditions of the power unit operation; Traupel Col. 1, In. 36-52, Col. 2, In. 56-Col. 3, In 20). The injection location being at a lower 
Regarding independent claim 10, Epstein discloses a method of operating an auxiliary power unit of an aircraft, the method comprising: 
receiving ambient air via an inlet 102 (Para. 0025); 
splitting the ambient air received via the inlet into engine stream air and load stream air (see Epstein Fig. 1 above); 
compressing, by an engine compressor of a gas turbine engine, the engine stream air in a gas path of the gas turbine engine (Para. 0023, “The compressor (not shown) may be located near the air intake of the gas turbine engine 100 and raise the pressure of incoming air to produce pressurized air”); 
generating, by a combustor of the gas turbine engine, a stream of combustion gases by mixing the compressed engine stream air with fuel and igniting the compressed engine stream air mixed with fuel (Para. 0023, “The high pressure air may then enter the combustion area (not shown), where fuel injectors may inject a stream of fuel, such as jet fuel in the case of an aircraft”); 
extracting, by a turbine section of the gas turbine engine, energy from the combustion gases (Para. 0023, “The turbine (not shown) may be used to transmit power to other systems on the aircraft, by driving an output shaft 101”); 
compressing, by a load compressor 104 drivingly coupled to the gas turbine engine (via shaft 101), the load stream air outside of the gas path of the gas turbine engine and separate from the engine stream air (Epstein Fig. 1 above, the load compressor compresses a separate portion of the ambient air from inlet 102) to generate compressed load stream air for an environmental The load compressor 104 may produce compressed, cooled air 130 that may be used, for example, in on-board air conditioning, component cooling, or other types of conditioning systems that may be on board the aircraft”).
Epstein fails to disclose directing at least some of the compressed load stream air to an injection location in the gas path of the gas turbine engine when the compressed load stream air generated by the load compressor is in excess of a demand of the environmental control system, the injection location being upstream of a turbine of the turbine section of the gas turbine engine.
Traupel teaches a similar power unit and method as Epstein, comprising a gas turbine engine with engine compressor 2, combustor 3, and turbine section 4 (Traupel Fig. 1 above, Col. 1, In. 17-22, “The installation has an output compressor (hereinafter for clarity called a "blower") which is driven by a gas turbine plan having its own separate compressor (hereinafter for clarity called the "main compressor") which in turn compresses the turbine working medium, in the example shown, the combustion air supplied to the combustion chamber"), a load compressor 1 (“blower”) drivingly coupled to the gas turbine engine, configured to compress a load stream of air 22 that is separate from an engine stream air 9 through the gas turbine gas path, and a conduit 24, 26 establishing fluid communication between the load compressor 1 and an injection location 25 in the gas path of the gas turbine engine (into an intermediate stage of the engine compressor 2) to direct at least some of the compressed load stream air from load compressor 1 to the gas turbine engine when the compressed load stream air is generated in excess of a demand), the injection location being upstream of the turbine section 4 (Traupel Fig. 1 above; see also Traupel Fig. 2-4; Col. 1, In. 36-52, “According to this invention, the delivery side of the blower is connected by a regulating pipe to a part of the gas turbine plant containing the plant working medium where the pressure of the working medium is less than that of the air on the discharge side of the blower. Means are provided in the regulating pipe for adjusting flow from the blower to the point in the working medium path where the pressure is less than that of the delivery side of the blower. Air will then flow because of the pressure differential from the blower to the main compressor under all conditions of normal plant operation if the regulating means in the regulating pipe are left open. If there is a sudden drop in the demand for air, the surplus, can be diverted without loss to the gas turbine plant proper and the energy therein contained can be utilized instead of wasted.”'. Col. 2, In. 56-Col. 3, In. 20).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the method of Epstein to incorporate using an injection location for excess load stream air that is upstream of the turbine section, as taught by Traupel, in order to deliver the compressed load stream air from the load compressor generated in excess of demand to the working fluid of the gas turbine engine, thereby utilizing the energy within the diverted portion of the compressed load stream air in the gas turbine engine (i.e. by injecting the excess load stream air into the engine compressor, combustor, or some location therebetween as taught by Traupel Fig. 1-4), thereby improving the efficiency of the auxiliary power unit (Traupel Col. 1, ln. 36-52).
Regarding claim 13, Epstein in view of Traupel the method of claim 10 thus far, but fails to teach wherein the injection location in the gas path is in a compressor section of the gas turbine engine.
Traupel teaches the injection location 25 being in the compressor section of the gas turbine engine (into an intermediate stage of the engine compressor 2; Traupel Fig. 1 above; see also Traupel Fig. 2-4; Col. 1, In. 36-52, “According to this invention, the delivery side of the blower is connected by a regulating pipe to a part of the gas turbine plant containing the plant working medium where the pressure of the working medium is less than that of the air on the discharge side of the blower. Means are provided in the regulating pipe for adjusting flow from the blower to the point in the working medium path where the pressure is less than that of the delivery side of the blower. Air will then flow because of the pressure differential from the blower to the main compressor under all conditions of normal plant operation if the regulating means in the regulating pipe are left open. If there is a sudden drop in the demand for air, the surplus, can be diverted without loss to the gas turbine plant proper and the energy therein contained can be utilized instead of wasted”; Col. 2, In. 56-Col. 3, In. 20).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the method of Epstein to incorporate an injection location being in the compressor section, as taught by Traupel, in order to deliver the compressed load stream air from the load compressor generated in excess of demand to the working fluid of the gas turbine engine, thereby utilizing the energy within the diverted portion of the compressed load stream air in the gas turbine engine (i.e. by injecting the excess load stream air into an intermediate stage of the engine compressor as taught by Traupel Fig. 1-4), thereby improving the efficiency of the auxiliary power unit (Traupel Col. 1, In. 36-52).
Regarding claim 16, Epstein in view of Traupel teaches the method of claim 10, wherein the injection location in the gas path is at a lower pressure than a pressure of the compressed load stream air.
Traupel teaches wherein the injection location 25 in the gas path is at a lower pressure than a pressure of the compressed load stream air (Col. 1, In. 36-52, “According to this invention, the delivery side of the blower is connected by a regulating pipe to a part of the gas turbine plant containing the plant working medium where the pressure of the working medium is less than that of the air on the discharge side of the blower. Means are provided in the regulating pipe for adjusting flow from the blower to the point in the working medium path where the pressure is less than that of the delivery side of the blower. Air will then flow because of the pressure differential from the blower to the main compressor under all conditions of normal plant operation if the regulating means in the regulating pipe are left open. If there is a sudden drop in the demand for air, the surplus, can be diverted without loss to the gas turbine plant proper and the energy therein contained can be utilized instead of wasted.”'. Col. 2, ln. 56-Col. 3, ln. 20).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the auxiliary power unit of Epstein in view of Traupel to include the injection location being at a lower pressure than a pressure of the compressed load stream air, as taught by Traupel, to facilitate the flow of air from the load compressor to the injection location (the higher pressure air from the load compressor would flow into the lower pressure zone of the injection location) during all conditions of the power unit operation; Traupel Col. 1, ln. 36-52, Col. 2, In. 56-Col. 3, ln 20). The injection location being at a lower pressure would also prevent backflow of the compressed engine stream air in the gas path from flowing backwards into the conduit.

Claims 5, 6, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Epstein in view of Ullyot, further in view of Johnston (US 5,039,281).
Regarding claims 5 & 6, Epstein in view of Ullyot teaches the auxiliary power unit of claim 1, but fails to teach wherein a spool of the gas turbine engine drives the load compressor 
Johnston teaches a gas turbine engine 12 that drives a load compressor 64 (Col. 4, ln. 62-68, “This auxiliary compressor 64 supplies compressed air through an output line 66 to one or more auxiliary systems such as the environmental control system of an aircraft”) at a different speed from the spool of the gas turbine engine, using a differential gearbox 36 (Col. 4, ln. 27-49) and speed increaser 60 operatively coupled between the load compressor and gas turbine engine (Col. 5, ln. 4-24, “The gear ratio of the gears forming the speed increaser 60 is chosen to increase the speed of rotation of the auxiliary drive shaft 62, compared to that of the output shaft 48, in order to drive the auxiliary compressor 64 at a predetermined rate according to the demands of the auxiliary system 68 of a particular vehicle”).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system of Epstein in view of Ullyot to incorporate a differential gearbox and speed increaser, as taught by Johnston, in order to drive the load compressor such that the output of the load compressor is able to match the demand of the environmental control system, even when the rotation of the spool of the gas turbine engine is insufficient for driving the load compressor at a rate that would satisfy the demand (Johnston Col. 5, ln. 4-24).
Regarding claims 14 & 15, Epstein in view of Ullyot teaches the method of claim 10, but fails to teach driving the load compressor with a spool of the gas turbine engine where the load compressor rotates at a different speed from the spool; driving the load compressor with a spool of the gas turbine engine via a differential gearbox.
This auxiliary compressor 64 supplies compressed air through an output line 66 to one or more auxiliary systems such as the environmental control system of an aircraft”) at a different speed from the spool of the gas turbine engine, using a differential gearbox 36 (Col. 4, ln. 27-49) and speed increaser 60 operatively coupled between the load compressor and gas turbine engine (Col. 5, ln. 4-24, “The gear ratio of the gears forming the speed increaser 60 is chosen to increase the speed of rotation of the auxiliary drive shaft 62, compared to that of the output shaft 48, in order to drive the auxiliary compressor 64 at a predetermined rate according to the demands of the auxiliary system 68 of a particular vehicle”).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the method of Epstein in view of Ullyot to incorporate driving the load compressor at a different speed than the gas turbine engine spool by using differential gearbox and speed increaser, as taught by Johnston, in order to drive the load compressor such that the output of the load compressor is able to match the demand of the environmental control system, even when the rotation of the spool of the gas turbine engine is insufficient for driving the load compressor at a rate that would satisfy the demand (Johnston Col. 5, ln. 4-24).

Claims 8 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Epstein in view of Ullyot, further in view of Stokes (US 4,380,893).
Regarding claim 8, Epstein in view of Ullyot teaches the auxiliary power unit of claim 1, but fails to teach an exhaust pathway establishing fluid communication between the load 
Stokes teaches an auxiliary power unit 10 having a gas turbine engine (compressors 20, 22, combustor 36, turbines 24, 26, 28) driving a load compressor 18 that generates compressed load stream air for an environmental control system 14, further comprising an exhaust pathway 56 (“surge bleed duct”) establishing fluid communication between the load compressor 18 and an exhaust 42 of the gas turbine engine to direct at least some of the compressed load stream air generated by the load compressor to the exhaust of the gas turbine engine (Col. 4, ln. 33-41).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the auxiliary power unit of Epstein in view of Ullyot to incorporate an exhaust pathway, as taught by Stokes, in order to provide a surge bleed duct that dumps excess air generated by the load compressor to the gas turbine exhaust, in order to prevent compressor surge within the load compressor, providing an alternate outlet flow path for the compressed load stream air (Stokes Col. 4, ln. 16-41).  Incorporating such a pathway would also provide an additional pathway for load stream air from the load compressor to be dumped without affecting the gas turbine engine performance. Note, that exhausting load stream air from a load compressor is also a known technique in the art (see also Silet (US 2013/0333365; Valdez US 2013/0098051; Casado-Montero US 2019/0263528).
Regarding claim 17, Epstein in view of Ullyot teaches the method of claim 10, but fails to teach directing at least some of the compressed load stream air to an exhaust of the gas turbine engine.
Stokes teaches an auxiliary power unit 10 having a gas turbine engine (compressors 20, 22, combustor 36, turbines 24, 26, 28) driving a load compressor 18 that generates compressed surge bleed duct”) establishing fluid communication between the load compressor 18 and an exhaust 42 of the gas turbine engine to direct at least some of the compressed load stream air generated by the load compressor to the exhaust of the gas turbine engine (Col. 4, ln. 33-41).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the method of Epstein in view of Ullyot to incorporate use of an exhaust pathway, as taught by Stokes, in order to provide a surge bleed duct that dumps excess air generated by the load compressor to the gas turbine exhaust, in order to prevent compressor surge within the load compressor, providing an alternate outlet flow path for the compressed load stream air (Stokes Col. 4, ln. 16-41).  Incorporating such a pathway would also provide an additional pathway for load stream air from the load compressor to be dumped without affecting the gas turbine engine performance. Note, that exhausting load stream air from a load compressor is also a known technique in the art (see also Silet US 2013/0333365; Valdez US 2013/0098051; Casado-Montero US 2019/0263528).

Pertinent Prior Art
The prior art made of record on the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure for teaching auxiliary power units or gas turbine arrangements comprising load compressors and fluid connections with the gas turbine engine.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741